DETAILED ACTION
Claims 1-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/10/21, with respect to the rejection 1 of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Togan (Pub. No. US 2016/0085545 A1) [0075] lines 5-13 and [0076] lines 1-25 which shows the specifics of being able to determine the location in memory/library according to/based on the received version information that is associated with compilation and thus viewed that the location information is not specified in a separate compile command but by the version information/option. Further in view of Garbers et al. (Pub. No. US 2010/0235823 A1) [0024] lines 1-4 which shows the library/database that includes tracked changes versions of the API associated with new versions of the platform/system.

Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive. 

Applicant argues that the prior art relied upon does not disclose (Argument 1; Remarks pg. 10 lines 29-33) a compile command that includes a version option, (Argument 2; Remarks pg. 11 lines 4-6) a version option that specifies both a version for compiling source code and a location within a library data repository for particular library data, and (Argument 3; Remarks pg. 13 lines 9-10) library data for a plurality of version of a programming platform supported by the compiler.

With respect to applicant’s argument examiner respectfully disagrees.  At to argument 1, it is seen in Trofin [0012] lines 1-11, [0021] lines 1-7 and lines 14-17 and 25-28 that shows the code is associated with conditional compilation directives/commands that can target to specific platforms/versions thus viewed as showing the compile command that includes a version option. 

As to argument 2, as seen above in Trofin [0012] lines 1-11, [0021] lines 1-7 and lines 14-17 and 25-28 showing the compiled code with the associated version and the teaching seen in new reference Togan [0076] lines 1-25 seen above shows being able to show the location in memory is determined is based on the version information, thus together can be seen as showing the single version options that specified both a version for compiling source code and location within a library data repository.

As to argument 3, for library data for each of a plurality of versions of the programming platform supported by the compiler which as seen in Putman Col. 9 lines 32-35 and Col. 20 lines 23-33 which shows that the compiler will contain/includes library .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-11, 13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trofin et al. (Pub. No. US 2013/0339928 A1), in view of Togan et al. (Pub. No. US 2016/0085545 A1), in view of Putman et al. (Patent No. US 7,922,078 B1), and further in view of Garbers et al. (Pub. No. US 2010/0235823 A1) 

As to claims 1, 10 and 18 Trofin discloses a system, comprising: a processor (Trofin [0018] lines 2-6); and

receive a compile command to compile source code, wherein the compile command comprises a version option specifying a single release version of the programming platform for compiling the source code to produce compiled code targeted to the specified release version, wherein the specified release version is one of a plurality of versions of the programming platform supported by the compiler (Trofin [0002] lines1-9, [0003] lines 23-27, [0012] lines 1-11, [0021] lines 1-7 and lines 14-17 and [0024] lines 1-15; compiling based on the source code request/command, the source code that includes that has designated/specified platform specific and version specific information and thus viewed as being supported by the compiler where the compiling can result in single multi-platform compiled result and if only);
in response to receiving the compile command, the compiler is further configured to: access the source code (Trofin [0021] lines 1-7 and lines 14-17; which shows access to source code);
compile the source code, according to the received version option into compiled code targeted to the specified release version (Trofin [0021] lines 25-28; which shows compiling the source code to for the specific version); and
output the compiled code targeted to the specified single release version (Trofin [0012] lines 1-11, [0021] lines 1-7,14-17 and 25-29, [0022] lines 1-14 and [0024] lines 6-13; which show the output/deployment of the compiled code where it can be seen that the outputted compiled code where conditional compilation techniques that can target specific platform and/or version specific requirements are shown where it can be viewed that these multiple complied binaries can be combined to create a single multi-platform/version binary and thus would be a single release version that includes that targeted version specific information).

Trofin does not specifically disclose wherein a location within the library data repository for the particular library data for the specified release version is specified by the same version option and not in the compile command separate from the version option; identify the location within the library data repository of the compiler according to the received version option to access the particular library data for the specified release version

However, Togan discloses wherein a location within the library data repository for the particular library data for the specified release version is specified by the same version option and not in the compile command separate from the version option (Togan [0075] lines 5-13 and [0076] lines 1-25; which shows the specifics of being able to determine the location in memory/library according to/based on the received version information that is associated with compilation and thus viewed that the location information is also not specified in a separate compile command but by the version information/option of the compile command);
identify the location within the library data repository of the compiler according to the received version option to access the particular library data for the specified release which shows being able to determine/identify the location in memory/library repository tied to the compiler based on the version information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Togan showing the determining specific locations in memory/storage based on version information, into the compiling with plurality of version of Trofin, for the purpose of improving the functionality by being able to determine the location of information, as taught by Trofin [0003] lines 1-3 and [0076] lines 19-25.

Trofin as modified by Togan does not specifically disclose wherein the compiler comprises a library data repository including library data for each of a plurality of versions of the programming platform supported by the compiler.

However, Putman discloses wherein the compiler comprises a library data repository including library data for each of a plurality of versions of the programming platform supported by the compiler (Putman Col. 9 lines 32-35 and Col. 20 lines 23-33; which is able to show that the compiler contains/includes library data for a targeted platform and/or version environment, thus viewed as each of the targeted/supported versions).



Trofin as modified by Togan and Putman does not specifically disclose discloses wherein the library data comprises application programming interface (API) information for each of respective ones of the plurality of version of the programming platform; using the API information of the accessed particular library data from the location within the library data repository identified according to the received version option for compiling.

However, Garbers discloses wherein the library data comprises application programming interface (API) information for each of respective ones of the plurality of version of the programming platform (Garbers [0024] lines 1-4; which shows the library/database that includes tracked changes versions of the API associated with new versions of the platform/system thus viewed that it comprise API for each version of the programming platform); and 
using the API information of the accessed particular library data from the location within the library data repository identified according to the received version option for compiling (Garbers [0023] lines 3-8 and [0024] lines 1-12; which shows that the API information associated with the version is used in compiling where it is seen disclosed above the specifics of determining the specific location with memory/library associated with the version information that is tied to compiling).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Garbers showing the database of versions and associated API information into the compilation system of Trofin as modified by Togan and Putman, for the purpose of helping to assist with new versions of systems as taught by Garbers [0006] lines 5-8 and [0024] lines 1-12.

As to claims 2, 11 and 19 Trofin as modified by Togan, Putman and Garbers discloses wherein the specified release version of the programming platform is for a particular one of a plurality of versions of a programming language supported by the compiler (Trofin [0021] lines 1-7 and lines 14-17 and [0032] lines 1-11; which shows a specific/particular version can be associated with a supporter language).

As to claim 3, Trofin as modified by Togan, Putman and Garbers discloses wherein the programming language is the Java Programming Language (Trofin [0021] lines 1-7 and lines 14-17 and [0032] lines 1-11; which shows that the supported language can include java programming languages).

As to claims 5, 13 and 20, Trofin as modified by Togan, Putman and Garbers discloses wherein the library data repository comprises, baseline library data and differential library data indicating one or more differences as compared to the baseline which shows a baseline version agnostic information and differential data version specific information being used);
wherein to access the particular library data the compiler is further configured to apply differential library data for the specified release version of the programming platform to the baseline library data (Trofin [0014] lines 1-3 [0021] lines 1-7, 14-17 and 25-28 and [0024] lines 4-8; which shows the compiler is able to the version specific/differential data for compiling access for that specific version)

As to claims 9, 16, Trofin as modified by Togan, Putman and Garbers discloses wherein the compiler is further configured to: receive another compiler command to compile the source code, wherein the compile command comprises a version option specifying a different version of the programming platform for compiling the source code (Trofin [0021] lines 1-7 and lines 14-17; which shows compiling the source code that includes that has options for designated/specified platform specific and version specific information and thus viewed as being supported by the compiler);
compile the source code into different compiled code targeted to the different version (Trofin [0021] lines 25-28 and Gutierrez [0031] lines 1-6; which shows compiling the source code to for the specific version using the specified library data); and
outputting the different compiled code (Trofin [0021] lines 1-7 and lines 14-17 and [0024] lines 6-13; which show the output/deployment of the compiled code which would be the different version specific compiled code).

However, Putman discloses that the compiling is using different library data from the library data repository (Putman Col. 9 lines 32-35; which is able to show that the compiler contains/includes library data for a targeted platform and/or version environment thus when a different compiler command is received as in the above teachings it is viewed that different library data for the targeted platform and/or version would be used).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Putman, showing a compiler including libraries for version information, into the compiler system of Trofin as modified by Togan for the purpose of helping to reduce problems, bugs and thus increase the overall usability of the system, as taught by Putman Col. 3 lines 21-27 and Col. 9 lines 32-35.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Trofin, Togan, Putman and Garbers as applied to claims 1 and 10 above, and further in view of Porter (Patent No. 6,532,588 B1).

As to claims 4 and 12, Trofin as modified by Togan, Putman and Garbers does not discloses wherein the program instructions further cause the processor to: install the compiler and the library data for the plurality of versions in the library data repository; and wherein the compiler and the library data for the plurality of versions are installed as part of a single installation.

However, Porter discloses wherein the program instruction further cause the processor to: install the compiler and the library data for the plurality of version in the library data repository (Porter Col. 6 lines 55-59; which shows the installation of the compiler and non-limited library data, where as seen in the above claims disclosed library data can included a plurality of version information)
wherein the compiler and the library data for the plurality of versions are installed as part of a single installation (Porter Col. 6 lines 55-59; which shows that the compiler and library, and thus library data are installed as part of a single installing action).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Porter, showing the installation of library and compiler information, into the compiling of Trofin as modified by Togan, Putman and Garbers, for the purpose of increasing usability by helping to ensure desired compatibility, at taught by Porter Col. 1 lines 45-63 and Col. 6 lines 55-59.

Claims 6-7 and 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over Trofin, Togan, Putman and Garbers as applied to claims 5 and 13 above, and further in view of Qiu et al. (Pub. No. US 2008/0091724 A1).

As to claims 6 and 14, Trofin as modified by Togan, Putman and Garbers does not specifically disclose wherein the baseline library data corresponds to an earlier version of 

However, Qiu discloses wherein the baseline library data corresponds to an earlier version of the programming platform as compared to a version of the programming platform to which the particular library data corresponds (Qui [0086] lines 3-10; which shows a first version of library data which is viewed as an earlier version of library data comparted to a second version, where the disclosed baseline library data version information is disclosed in teaching above of Trofin see claim 5).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Qui, showing specific version information, into the targeted compiling system of Trofin as modified by Togan, Putman and Garbers, for the purpose of improving the accuracy of information used and thus helping to reduce errors/problems that arise, as taught by Qiu [0008] and [0086].

As to claims 7 and 15, Trofin as modified by Togan, Putman and Garbers does not specifically disclose wherein the baseline library data corresponds to a later version of the programming platform as compared to a version of the programming platform to which the particular library data corresponds.

However, Qiu discloses wherein the baseline library data corresponds to a later version of the programming platform as compared to a version of the which shows a second version of library data being used which is viewed as a later version of library data comparted to a first version and associated links between versions, where the disclosed baseline library data version information is disclosed in teaching above of Trofin see claim 5).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Qui, showing specific version information, into the targeted compiling system of Trofin as modified by Togan, Putman and Garbers, for the purpose of improving the accuracy of information used and thus helping to reduce errors/problems that arise, as taught by Qiu [0008] and [0086].


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trofin, Togan, Putman and Garbers as applied to claims 1 and 10 above, and further in view of Stewart et al. (Patent No. US 6,389,460 B1).

As to claims 8 and 17, Trofin as modified by Togan, Putman and Garbers does not specifically disclose wherein the library data repository comprises a plurality of directories, each comprising library data for one or more of the plurality of versions supported by the compiler; and wherein library data for at least one of the plurality of versions is split among a plurality of the directories.

which shows a plurality of directories for storing data that can include version information and the ability to divided data/information between the directories where as seen in the above disclose teachings of claim 1 shows the specifics of library data tied to specified/supported compiler version information).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Stewart, showing the plurality of directories for storing information, into the compiler system of Trofin as modified by Togan, Putman and Garbers, for the purpose of to improve techniques for management of data, as taught by Stewart Col. 3 lines 29-35 and lines 55-58 and Col. 4 lines 33-45.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193